Order in so far as it grants plaintiff leave to amend his complaint upon condition and in so far as it denies motion of defendant Edith Silverman for judgment on her counterclaim against the defendant insurance company affirmed, with ten dollars costs and disbursements; the amended complaint to be served within ten days from the entry of the order herein. In our opinion, the former designees under the policy of Amelia and David R. Cohen should be made parties to the action and their claim to the fund, if any, litigated. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.